UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


DAVID FRANKLIN WEST,                              §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:16-CV-355
                                                  §
G. EKEKE, et al.,                                 §
                                                  §
                Defendants.                       §

   MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
  ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff David Franklin West, a prisoner previously confined at the Stiles Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against G. Ekeke, T. Allen, M. Blalock, and

Captain Llamas.

         The court referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders

of this court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge. The magistrate judge recommends dismissing the action as frivolous and for

failure to state a claim upon which relief may be granted.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. Plaintiff filed

objections to the magistrate judge’s Report and Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes
the objections are without merit. The magistrate judge correctly concluded that plaintiff’s claims

that he was denied access to the courts and denied due process in connection with a disciplinary

hearing are frivolous and fail to state a claim upon which relief may be granted.

        In his objections, plaintiff contends that the defendants denied him due process by

confiscating his property in violation of prison policies. A claim of deprivation of property by

persons acting under color of state law may be cognizable in § 1983 litigation under the Due Process

Clause of the Fourteenth Amendment.           However, where the deprivation was random and

unauthorized, and the state has an adequate post-deprivation tort remedy, due process is satisfied.

Hudson v. Palmer, 468 U.S. 517 (1984) (holding that the due process clause is not violated when

a state employee intentionally deprives an individual of property where the state has a meaningful

post-deprivation remedy); Parratt v. Taylor, 451 U.S. 527 (1981); see also Geiger v. Jowers, 404

F.3d 371, 374 (5th Cir. 2005) (concluding that plaintiff failed to state a claim regardless of whether

the deprivation of property was the result of negligence or intentional misconduct).

        In this case, plaintiff alleges the deprivation of his property was random and unauthorized.

The Texas tort of conversion provides an adequate post-deprivation remedy. Brewster v. Dretke, 587

F.3d 764, 768 (5th Cir. 2009). As a result, plaintiff has failed to state a constitutional claim for the

deprivation of his property.

                                               ORDER

        Accordingly, plaintiff’s objections (#30) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#26)




                                                   2
is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.
            .
            SIGNED at Beaumont, Texas, this 7th day of September, 2004.

           SIGNED at Plano, Texas, this 16th day of May, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                            3
